878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HAEHN MANAGEMENT CO., Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 88-1604.
United States Court of Appeals, Federal Circuit.
May 23, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the United States Claims Court, Haehn Management Co. v. United States, 15 Cl.Ct. 50 (1988), awarded Haehn Management an equitable adjustment for joint sealant work performed by Haehn's subcontractor, CCS Construction Co., Inc., Contract No. N62474-83-C-2123.  We have considered the record and the arguments presented on appeal, and have found no error of fact or law.  On the basis of the Claims Court's opinion, the decision is affirmed.